        Case 1:99-cv-09667-PKC Document 539 Filed 07/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             :
SECURITIES AND EXCHANGE COMMISSION,                          :
                                                             :
                                 Plaintiff,                  :
                                                             :         99 Civ. 9667 (PKC)
               – against –                                   :
                                                             :
PRINCETON ECONOMICS INTERNATIONAL LTD.,
                                                             :
PRINCETON GLOBAL MANAGEMENT LTD., and
                                                             :
MARTIN A. ARMSTRONG,                                         :
                                 Defendants.                 :
                                                             :
                                                             :
COMMODITIES FUTURES TRADING                                  :
COMMISSION,                                                  :
                                                             :
                                 Plaintiff,                  :         99 Civ. 9669 (PKC)
               – against –                                   :
                                                             :
PRINCETON ECONOMICS INTERNATIONAL LTD.,                      :
PRINCETON GLOBAL MANAGEMENT LTD., and                        :
MARTIN A. ARMSTRONG,                                         :
                                                             :
                                Defendants.                  :

                        [PROPOSED] ORDER DENYING MARTIN
                        ARMSTRONG JR.’S MOTION TO QUASH

       This matter came before the Court on the Motion of Martin Armstrong Jr. (the “Motion”)

for an order quashing the subpoena served on him by the Temporary Receiver (the “Subpoena”).

The Court having considered the Motion (Dkt. 535), and the Receiver’s Objection (Dkt. 538),

and after due deliberation thereon, and good and sufficient cause appearing therefore.

       IT IS HEREBY ORDERED THAT the Motion is denied in its entirety and that

Armstrong Jr. is directed to comply with the document requests in the Subpoena and appear for

deposition on Friday, July 26, 2019, at 10:00 a.m. at the office of O’Melveny & Myers LLP,




                                                1
         Case 1:99-cv-09667-PKC Document 539 Filed 07/22/19 Page 2 of 2



Seven Times Square, New York, New York with responsive documents to be provided to the

Receiver by July 25, 2019; and

       IT IS FURTHER ORDERED THAT the cell phone that is referred to in Mr. Kirwan’s

email to Mr. Armstrong dated November 7, 2000 and which is the subject of Request No. 10 of

the Subpoena shall be produced by Armstrong Jr. or Sr., if it is in either of their possession,

custody or control, to the Receiver for inspection by July 25, 2019.

       IT IS SO ORDERED, this __ day of _________ 2019.



                                              ___________________________________
                                              P. KEVIN CASTEL, JUDGE
                                              UNITED STATES DISTRICT COURT




                                                  2
